          Case 2:13-cv-00193 Document 1155 Filed on 05/16/19 in TXSD Page 1 of 3

    ·tvlari aiH:ie    Serpa, US Di sijH!i c t Clerk's Office TX~                  MaY 9 1~
                                                                                        Clerk, U.S. District Court
     112 2 N Shoreli llhe       1H vH                                                  Southern District of Texa~
                                                                                                 FILEn
    CorpUs Ch~is~i TX 78401
    361-888-3142                                                                           MAY 1tb2019
                                 IV1JtASEY v · A.BBdTT       2 :13cv193    CorpUs
                                                                               . Davr'd J. Bradley, ClJrk of Court
     70+ docket ent~ies are froM me!
     I H.AVi! REAt!HEtl l~hl SECURUS 20 CALLE LI'ffiT!                cL:iQ0-844-6590
    { t.!IANT A WAIV~            Itt NOT FROM \tOU - t.J1 1 ffi?

     I MUGGEhl T lA LIMI 1Etl !'t>tiTif:.tltl; 1&\ti;KUP BALLOT FOR Tlk & OTHER hlTATE
     iffiUSES & US m NG1EN thTH ~IMAR\!' WIN!NlERS FREE 0 N OWN! & 2. MORE
     DISIIRICTIS       -- MORE WITH A FEEII
_    IWJ:TH
    ---
             Mfi- lffiCURUI!3
         --- -    --------- -
                              l:f?liEPA
                                   -
                                        Ttl - 'EHO NE-- At!t!OUNT I WAN! T TO CALL P EOPt!.. E
                                             -




     WI1H ~E PA\!'INltl $1 /          111 MIM!UTES!        1-800-844-6~:91

     IT Ihl TO       !Ht EXPECTED THAT A IWI::\TER iffiPES itO FINlD OM!            TH~.HALLOT

     A CAM!DIDA 'IE Wl 0 CO~ES t!LOSE 1D REltLEC TI'f-tltl· HIM            POLICY PREltERENt!ES

     ON CONTE~IDRAR\!' I 1 Ei:IUES               LUBIHl v:. PAINJSH 1974 415 US 709,15

     Art 1 §4 is "iHtendeldi to act as a llli.feguard ajiainsij·. maHipulation
     o~ electoral rules bY poli ticia n3 (Rul~ ans) & fal:!ttions iH the
      St!ates to entrench theM-selves or&lace their iHteresijs over)
     those (1 f the electorate. II AM l!ijATE LEGIS v                  p;z INlDEP ~EtliSTI!' coMl'N

    This ba~kup bhlllot maY plrhohlote gooH b ehavl~tbr bY pi:lilr'larY voters
    aHd pl:hi/NarY w~ rners.                 Two parties are enough!
    Contal&t AL Atty Gen 2211 242-7300 Montgom Bd RegisH rar.s 334-832-12[15
    Mont gofi!F US Atty 3314-22~-7280 FBI .334-263-1691 ~ail 33!1-832-4985
     Birm US Atty 205-244-200:1                    FBI 205-326-6166       Registrars 205-325-5550
    Huntsv~lle US Atty 256-534-6285 ~ail 25~-519-4810 Regis 352-3510
    ~elb~ Co RegistrarM 205-669-39:13 Reporter 669-3:131 DA 669-37llD
    Marion Co Regist 205-921-3625 DA 92 t 3625 jlournal Record 921-3104
    ~iMs~on Co RegisH 20'~489-3966 DA ~sq-22~5 ~ail 489-2115

    Chilton Co Regislt!          1.:.); 1   -205-7~~...,3820 Newhl. 7t:UJ-0110 Advert         7'51:1-5747
    us atty GEN 202-5:14-2000 200:1 DEP 2101                       AMhloc 950d

                                                       ~L~~-1 ~ 7f.c<t"'"l~
                                                      Robhlrt M Allensworth B14522
                                                      '51~CC 251 'N IL 3 7
                                                      Ina IL 62846 241 ~
                                                                                                                            I
                                                                                                                            I
                                                   Case 2:13-cv-00193 Document 1155 Filed on 05/16/19 in TXSD Page 2 of 3




                                                                                                                                I
                                                                                                                                I




 R      {J. ll f fJ Sr,v- o l'-71'        ~If 't .:{' <. z 'f (J G\i
                                                                                                                                    I
.t>rncc         2..r1   fJ   (r..    7>                                                                                             I

 }fVf    II._   &26-'tC       '2'--tt~


                                                          {(.     {Jl\{:j..JJ(J.Io(l-r?-f   {J(('-_,~'2_~   'rf:SGe~

                                                           J5Mflcc 1[r fV ll 1 (

                                                           [{'!{l·f~   G'Z?PlfG '2~19
I• (11 11 I llll•tl' 1l'''•l•lt 1•11t! I! II• .II tl'tllt'••l•ll·''''" !1.1
                                                                                   ~'"' "~Il         -Jfil"J:::><J"'r\'S 1. L.) )
                                                                                   'J -:J I';}-/ Q    -',   >'! 1./) ' I :J   :J.   II   U ( Y)
                                                                      :;)MD'"'' -dyd 'v:JV~            s          --'9N~'~I) hJ'ilvJ
                                                                                                                                                     (:,u,< )-\3Z) )\             ~r-J)
                fmlf!Mtid                                                                                                                         \. ~   }\   .--{   l-..;"1   -n\Jw {)
                        6~06/8~/90
                           }J':Isodoau
  Case 2:13-cv-00193 Document 1155 Filed on 05/16/19 in TXSD Page 3 of 3
